DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the words “The circuit of claim 5” should be changed to “The circuit of claim 3” for claim consistency in order to avoid lacking of antecedent basic in the claim.  Appropriate correction is required.  For the purpose of examination, the examiner will consider that claim 7 depends on claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, limitation “generate a mode signal that causes the NFC transceiver to be deactivated when the power management unit detects that the supply voltage is not received at the supply pin”, recited in the claim, fails to particularly point out and distinctly claim the subject matter.  As clearly described in the specification, is received at the supply pin.  Correction is required.  For the purpose of examination, the examiner would consider the recited limitation as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maillet (2019/0268040).
Regarding claim 1, Maillet discloses a circuit (See fig. 3) comprising: a supply pin {43, 44} operable to receive a supply voltage; a non-volatile memory 5 for storing one or more parameters (See paragraph [0054, 0065, 0069-0070]); a Near Field Communication (NFC) transceiver 6 operative to receive data representing the one or more parameters [See paragraph [0054, 0056, 0068]); and wherein the circuit is further operative to deactivate the NFC transceiver in response to receiving the supply voltage at the supply pin (See figs. 1, 3-4, 5A-5F and paragraph [0056-0057, 0060, 0062, 0068, 0079, 0086]).

Regarding claim 5, Maillet discloses as cited in claim1.  Maillet further discloses control logic operable to operate: in a first mode, when the supply voltage is received at the supply pin, and in a second mode, when no supply voltage is received at the supply pin and a further supply voltage is generated by the NFC transceiver.
Regarding claim 6, Maillet discloses as cited in claim 5.  Maillet further discloses the NFC transceiver is coupled to an NFC antenna and is operable to generate the further supply voltage from an active NFC field received by the NFC antenna (See fig. 4 and paragraph [0078]).
Regarding claim 8, Maillet discloses as cited in claim 1.  Maillet further discloses a power management unit coupled to the supply pin and operable to detect conditions in which the supply voltage is received at the supply pin (See fig. 4 and paragraph [0079]).
Regarding claim 9, Maillet discloses as cited in claim 1.  Maillet further discloses the power management unit is further operable to generate a mode signal that causes the NFC transceiver to be deactivated when the power management unit detects that the supply voltage is received at the supply pin (See fig. 4).
Regarding claim 13, Maillet discloses method of operating a circuit, the circuit comprising a supply pin {43, 44}, a non-volatile memory 5, and a Near Field Communication (NFC) transceiver 6, the method comprising: in a first mode of 
Regarding claim 14, Maillet discloses as cited in claim 13.  Maillet further discloses in the first mode of operation, generating a modulated output signal, the modulated output signal being dependent on at least one of the one or more parameters stored in the non-volatile memory (See fig. 3, paragraph [0054-0055, 0065] and claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet (2019/0268040) in view of Szczeszynski (2012/0274228).
Regarding claim 11, Maillet discloses a system including: a stepping; a driver circuit connected to the stepping motor, the stepping motor being regulated in accordance with a set-point value, which is determined by a set signal (i.e. PWM signal) received at an input pin of the driver circuit (See fig. 12); a circuit according to claim 2 
Regarding claim 12, Maillet & Szczeszynski disclose as cited in claim 11.  Maillet further discloses a low-pass filter coupled between the circuit and the driver circuit and operable to receive the modulated output signal and to generate the set signal (See figs. 10. 10A).
Regarding claim 15, Maillet discloses as cited in claim 14.  Maillet further discloses the modulated output signal represents a set-point used by a stepping motor (See fig. 3, 12 and paragraph [0139]).  However, Maillet does not mention that the modulated output signal represents a current set-point used by a current regulator of a LED (Light Emitting Diode) driver, which provides a regulated output current to a LED device.  Since Maillet does suggest that the system can include LED device or motor .

Allowable Subject Matter
Claims 3-4, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4 and 7, Maillet discloses as cited in claim 3.  However, Maillet fails to disclose an analog-to-digital converter operable to receive and digitize a first signal and a second signal as being described in figure 3 (i.e. ADC 52) of the specification.
Regarding claim 10, Maillet discloses as cited in claim 5.  However, Maillet fails to disclose a fuse bit circuit; and wherein the circuit is operable to deactivate the NFC transceiver in response to a state of the fuse bit circuit; the state of the fuse bit circuit being indicative of whether or not the one or more parameters have been previously stored in the non-volatile memory while operating in the second mode.


See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN A TRAN/Primary Examiner, Art Unit 2648